Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
	EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Shelley Danek on January 28th, 2022.  

The application has been amended as follows: 
1.	 Cancel claim 23,
2.         In claim 31, line 1, after “The compound or salt of claim” delete “27” and insert “1”. 
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of the Applicant's amendment and the Examiner’s amendment, claims 1, 3-4, 7, 12-13, 15, 18, 27-29, 31-32, 39-44, 51-54, 56-57, 60, and 79-81 are allowed and renumbered to claims 1-29.


Given that applicant has canceled claim 66, the 112(b) rejection over claim 66 is now moot. Consequently, the 112(b) rejection over claim 66 is hereby withdrawn. 

Given that applicant has canceled claims 66-67, the 112(a) rejection of claims 66-67 over prevention of cancer is now moot. Consequently, the 112(a) rejection over claims 66-67 is hereby withdrawn. 

Given that applicant has amended the method claim to now recite inhibition of PD1, TNF, or IL-2, the 112(a) rejection over claims 60, 66-67, and 71 is now moot. Consequently, the 112(a) rejection over claims 60, 66-67, and 71 is hereby withdrawn. 

Given that applicant has amended the claims to now recite R2 as a heterocycloalkyl or heterocycloakylene, the 102(a)(1) rejection over Bell et al. (U.S. 5,663,161) is now moot. Consequently, the 102 (a)(1) rejection over claims 1, 3-4, 7, 12-13, 18, 39-43, 51-52, and 66 is hereby withdrawn. 

Given that applicant has amended the claims to now recite R2 as a heterocycloalkyl or heterocycloakylene, the 102(a)(1) rejection over Chawla et al. (U.S. 

The following is an examiner's statement of reasons for allowance: Claims 1, 3-4, 7, 12-13, 15, 18, 27-29, 31-32, 39-44, 51-54, 56-57, 60, and 79-81 are drawn to a compound of Formula (I), or a pharmaceutically acceptable salt thereof, and to a method of inhibiting PD1, TNF-α, or IL-2 protein secretion in a cell comprising contacting the cell with the compound or salt of claim 1 in an amount effective to inhibit secretion of the protein.  There is no prior art that anticipates the instant invention.  Moreover, applicant has demonstrated in the specification that said compounds of the invention are useful in inhibiting secretion of TNF-α, PD-1, and IL-2 (see pgs. 135-149).  Since the present claims require the use of the compounds delineated in claim 1 and no prior art anticipates or renders obvious the particular aforementioned compound of Formula (I) according to claim 1, claims 1, 3-4, 7, 12-13, 15, 18, 27-29, 31-32, 39-44, 51-54, 56-57, 60, and 79-81 are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-4, 7, 12-13, 15, 18, 27-29, 31-32, 39-44, 51-54, 56-57, 60, and 79-81 (renumbered 1-29) are allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
01/28/2022